DETAILED ACTION
This action is in response to the claims filed on October 1st, 2018. A summary of this action:
Claims 1-20 have been presented for examination
Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 11-13, 16, 17 ,and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim(s) 1, 2, 8-12, and 17- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by "Computations with Gaussian Random Fields" to Kozintsev et. al., (hereinafter, "Kozintsev").
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of "Reduced-Rank Covariance Estimation in Vector Autoregressive Modeling" to Davis et al., (hereinafter, "Davis").
Claims 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, further in view of "A Survey of Indexing Techniques for Sparse Matrices" to Pooch et al., (hereinafter, "Pooch"), and further in view of “Detecting Approximate Reflection Symmetry in a Point Set using Optimization on Manifold” to Nagar et al., (hereinafter, “Nagar”). 
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of "Conjugate Symmetry" to Mauer et al., (hereinafter, "Mauer").
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of Silversides et al. (Pub. No. 2015/0193681 A1, hereinafter, "Silversides").
This action is made non-final
















Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11, “covariance matrix component for providing”
Claim 11, “random field generator for generating”
Claim 11, “rank reduction component for applying”
Claim 11, “random field output component for outputting”
Claim 12, “model input component for providing” 
Claim 12, “model providing component for providing” 
Claim 12, “uncertainty quantification analysis component for running”
Claim 12, “visualization component for providing”
Claim 13, “rank input component for providing”
Claim 16, “covariance providing component for providing a library”
Claim 17, “format component for producing”
Claim 19, “circulant reduction component for applying”
Claim 19, “inverse Fourier transform component for applying”
Claim 19, “Fourier transform component for applying” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16, 17 ,and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 11 limitations “rank reduction component...","covariance matrix component...”, and “random field generator...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" or "generator" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 13 limitation “rank input component...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 16 limitation “covariance providing component...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites a "system" 
In claim 17 limitation “format component...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 19 limitations “circulant reduction component...", "inverse Fourier transform component...", "multiplying component...", and "Fourier transform component...” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more.
Step 1
Claims 1-10 are directed towards the statutory category of a process
Claim 11-19 are directed towards the statutory category of a machine
Claim 20 is directed towards the statutory category of a machine 
Regarding claim 1
Step 2A – Prong 1
Claim 1 recites the following steps in mathematical concepts:
providing a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon;
generating a random field based on the covariance matrix including a controlled rank reduction to produce a reduced-rank random field dataset provided as a data structure with data compression wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations;
outputting a reduced-rank random field dataset 
As drafted, these limitations under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A – Prong 2
Claim 1 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
The claim limitation of “computer-implemented method for use in a modeling system” is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
The claim limitation of “for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon”
is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity. 
Step 2B
The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “computer-implemented method for use in a modeling system” is merely considered instructions to implement an for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon” is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity. 
Regarding the Dependent Claims
Claims 2 and 7 are merely providing additional elements for the mathematical computations. The use of the term “providing a visualization” is merely an insignificant post-solution activity.
Claims 3-6 and 8-10 are merely performing mathematical computations. 

Regarding claim 11
Step 2A – Prong 1
Claim 11 recites the following steps in mathematical concepts:
providing a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon;
wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations;
outputting a reduced-rank random field dataset 
As drafted, these limitations under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable 
Step 2A – Prong 2
Claim 11 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
The claim limitation of “a processor and a memory configured to provide computer program instructions to the processor to execute the function of components” is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
The claim limitation of “for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon”
is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity. 
The limitations:
“a covariance matrix component”
“a random field generator”
“random field output component”
are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
Step 2B
The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “a processor and a memory configured to provide computer program instructions to the processor to execute the function of components” is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea. The claim limitation of “for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon” is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity. The limitations: “a covariance matrix component”, “a random field generator”, and “random field output component” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  


Regarding the Dependent Claims
Claims 12 and 16 are merely providing additional elements for the mathematical computations. The use of the term “providing a visualization” is merely an insignificant post-solution activity.
Claims 13-15 and 18-19 are merely performing mathematical computations. 
Claim 17 is merely additional steps for the mathematical computation. The use of the term “input files” is merely applying/implementing the mathematical computation with a generic computer. 
Regarding claim 20
Step 2A – Prong 1
Claim 20 recites the following steps in mathematical concepts:
provide a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon;
generate the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations;
output a reduced-rank random field dataset 
As drafted, these limitations under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A – Prong 2
Claim 20 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
The claim limitation of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in a modeling system to cause the processor to” is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
The claim limitation of “for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon”
is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity. 
Step 2B
The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in a modeling system to cause the processor to”  is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea. The claim limitation of “for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon” is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) – this is merely an insignificant post-solution activity.
As such, the claimed invention, and the dependent claims, are directed towards a mathematical computation without significantly more, and there is no practical application integrated into the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-12, and 17- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by "Computations with Gaussian Random Fields" to Kozintsev et. al., (hereinafter, "Kozintsev").
As per claim 1, Kozintsev teaches a computer-implemented method for use in a modeling system with uncertainty quantification analysis with two dimensional random fields, the method comprising: (Page 1 discloses the stochastic approach to modeling z(:) is to view it as a realization of a random field. Many examples of successful application of this approach in a variety of situations are contained in Cressie [15] and Hjort and Omre [30]. Perhaps the most important role in the stochastic approach is played by Gaussian random fields. Many natural phenomena are modeled directly as realizations of Gaussian fields; in other cases, not the data themselves, but some nonlinear transformation thereof is assumed normal (for example, de Oliveira et al., [48]). Even discrete data can be modeled, as shown in Chapter 4 of this thesis, as levels of some unobserved Gaussian field. Examiner interprets a modeling system for uncertainty quantification analysis from the prior art using the Gaussian random fields, therefore intended use. (See MPEP 2111.02))
providing a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon (Page 44 discloses we now return to the problem of generating a sample from a zero-mean Gaussian field Z with the given covariance function r…for each location we specify its own interval for a field value. In the same way as in Section 3.3.2, we combine Z(skj ) in a vector Z of dimension n1n2. The covariance function r and the grid S together yield a covariance matrix T);
generating a random field based on the covariance matrix including a controlled rank reduction to produce a reduced-rank random field dataset provided as a data structure with data compression (Page 25 discloses for small values of n and positive-definite covariance functions, the straightforward Cholesky decomposition method (Cressie [15], page 201) can be used. First, we construct a n × n symmetric positive-definite covariance matrix T…and the problem reduces to generating a multivariate normal vector);
wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations (Page 28 discloses we recall that, as established in the previous chapter, symmetric block Toeplitz matrices with Toeplitz blocks should 28 be embedded into larger symmetric block circulant matrices with circulant blocks for faster computations. So, we move on to the 4n1n2 × 4n1n2 matrix C which embeds T, using the standard embedding procedure);
outputting a reduced-rank random field dataset for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon (Page 51 discloses Examples where this sort of situation occurs are numerous: a geologic formation composed of several rock types, a part of an ocean surface made up of ice and water, a contaminated geographic region with sub-regions defined as locations where the contaminant concentration surpasses certain safety levels, or a quantized rain rate snapshot).
As per claim 11, Kozintsev teaches a system for uncertainty quantification analysis with two dimensional random fields, comprising: (Page 1 discloses the stochastic approach to modeling z(:) is to view it as a realization of a random field. Many examples of successful application of this approach in a variety of situations are contained in Cressie [15] and Hjort and Omre [30]. Perhaps the most important role in the stochastic approach is played by Gaussian random fields. Many natural phenomena are modeled directly as realizations of Gaussian fields; in other cases, not the data themselves, but some nonlinear transformation thereof is assumed normal (for example, de Oliveira et al., [48]). Even discrete data can be modeled, as shown in Chapter 4 of this thesis, as levels of some unobserved Gaussian field. Examiner interprets a modeling system for uncertainty quantification analysis from the prior art using the Gaussian random fields, therefore intended use. (See MPEP 2111.02)).
a processor and a memory configured to provide computer program instructions to the processor to execute the function of components (Page 21 discloses “In the past, speed was the direct consequence of clever algorithms that minimized the number of arithmetic operations. On present-day general-purpose microcomputers, however, the performance of a program is mostly determined by complicated interactions of the code with the processor pipeline, and by the structure of the memory.").
a covariance matrix component for providing a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon (Page 44 discloses we now return to the problem of generating a sample from a zero-mean Gaussian field Z with the given covariance function r…for each location we specify its own interval for a field value. In the same way as in Section 3.3.2, we combine Z(skj ) in a vector Z of dimension n1n2. The covariance function r and the grid S together yield a covariance matrix T);
a random field generator for generating a random field based on the covariance matrix including a rank reduction component for applying controlled rank reduction to produce a reduced-rank random field dataset with data compression (Page 25 discloses for small values of n and positive-definite covariance functions, the straightforward Cholesky decomposition method (Cressie [15], page 201) can be used. First, we construct a n × n symmetric positive-definite covariance matrix T…and the problem reduces to generating a multivariate normal vector);
wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations (Page 28 discloses we recall that, as established in the previous chapter, symmetric block Toeplitz matrices with Toeplitz blocks should 28 be embedded into larger symmetric block circulant matrices with circulant blocks for faster computations. So, we move on to the 4n1n2 × 4n1n2 matrix C which embeds T, using the standard embedding procedure);
a random field output component for outputting a reduced-rank random field dataset for use in a user-provided model for uncertainty quantification analysis and simulation of the real world phenomenon (Page 51 discloses Examples where this sort of situation occurs are numerous: a geologic formation composed of several rock types, a part of an ocean surface made up of ice and water, a contaminated geographic region with sub-regions defined as locations where the contaminant concentration surpasses certain safety levels, or a quantized rain rate snapshot).
As per claim 20, Kozintsev teaches a computer program product for uncertainty quantification analysis with two dimensional random fields: (Page 1 discloses the stochastic approach to modeling z(:) is to view it as a realization of a random field. Many examples of successful application of this approach in a variety of situations are contained in Cressie [15] and Hjort and Omre [30]. Perhaps the most important role in the stochastic approach is played by Gaussian random fields. Many natural phenomena are modeled directly as realizations of Gaussian fields; in other cases, not the data themselves, but some nonlinear transformation thereof is assumed normal (for example, de Oliveira et al., [48]). Even discrete data can be modeled, as shown in Chapter 4 of this thesis, as levels of some unobserved Gaussian field. Examiner interprets a modeling system for uncertainty quantification analysis from the prior art using the Gaussian random fields, therefore intended use. (See MPEP 2111.02)).
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in a modeling system to cause the processor to: (Page 21 discloses “In the past, speed was the direct consequence of clever algorithms that minimized the number of arithmetic operations. On present-day general-purpose microcomputers, however, the performance of a program is mostly determined by complicated interactions of the code with the processor pipeline, and by the structure of the memory.").
provide a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon  (Page 44 discloses we now return to the problem of generating a sample from a zero-mean Gaussian field Z with the given covariance function r…for each location we specify its own interval for a field value. In the same way as in Section 3.3.2, we combine Z(skj ) in a vector Z of dimension n1n2. The covariance function r and the grid S together yield a covariance matrix T);
generate a random field based on the covariance matrix including a controlled rank reduction to produce a reduced-rank random field dataset provided as a data structure with data compression (Page 25 discloses for small values of n and positive-definite covariance functions, the straightforward Cholesky decomposition method (Cressie [15], page 201) can be used. First, we construct a n × n symmetric positive-definite covariance matrix T…and the problem reduces to generating a multivariate normal vector);
wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations (Page 28 discloses we recall that, as established in the previous chapter, symmetric block Toeplitz matrices with Toeplitz blocks should 28 be embedded into larger symmetric block circulant matrices with circulant blocks for faster computations. So, we move on to the 4n1n2 × 4n1n2 matrix C which embeds T, using the standard embedding procedure);
output a reduced-rank random field dataset for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation of the real world phenomenon (Page 51 discloses Examples where this sort of situation occurs are numerous: a geologic formation composed of several rock types, a part of an ocean surface made up of ice and water, a contaminated geographic region with sub-regions defined as locations where the contaminant concentration surpasses certain safety levels, or a quantized rain rate snapshot).
As per claim 2, Kozintsev teaches the method as claimed in claim 1, Kozintsev further teaches providing a user-provided model for uncertainty quantification analysis (Page 51 discloses Examples where this sort of situation occurs are numerous: a geologic formation composed of several rock types, a part of an ocean surface made up of ice and water, a contaminated geographic region with sub-regions defined as locations where the contaminant concentration surpasses certain safety levels, or a quantized rain rate snapshot).
inputting the reduced-rank random field dataset into the user-provided model and, in response to the model, running an uncertainty quantification (UQ) analysis (Page 97 discloses in this model, the discrete data X is treated as a quantization of the Z-components of an unobserved Gaussian vector W, where W embeds an unobserved Gaussian random field Z).
in response to the analysis converging, providing a visualization of a result of the analysis (Page 51 discloses In this chapter we discuss an approach to modeling and estimation in spatial processes whose realizations can be represented by color maps with a small number of colors (in particular, binary images)). 
As per claim 8, Kozintsev teaches the method as claimed in claim 1, Kozintsev further teaches inputting the reduced-rank random field dataset into the user-provided model includes: producing input files in a predefined format and offering an interface for communication with the user-provided model (Page 99 discloses we can now generate many Gaussian surfaces over large regions with various parameters and feed them into the model, to better study and understand it and to evaluate the precision of its results. In particular, it would be interesting to test the BTG model from de Oliveira [48] against, for example, trans-Gaussian kriging, using the simulated fields as input data).
As per claim 9, Kozintsev teaches the method as claimed in claim 1, Kozintsev further teaches running an uncertainty quantification (UQ) analysis includes performing a number of realizations with uncertain parameters and analyzing the output and, if the output has not converged, sending the information back to generate a new random field dataset (Page 99 discloses we can now generate many Gaussian surfaces over large regions with various parameters and feed them into the model, to better study and understand it and to evaluate the precision of its results).
As per claim 10, Kozintsev teaches the method as claimed in claim 1, Kozintsev further teaches generating the random field includes: P201800511US01 Page 25 of 29 applying circulant reduction and an inverse Fourier transform to the covariance matrix in order to enable fast diagonalization of the block circulant with circulant blocks (BCCB) representation of a covariance matrix (Page 21 discloses assembling the result in a rectangular n1 × n2 matrix and take the two dimensional inverse Fourier transform; read off the result of the transform row-wise in a n1n2-vector (C−1)1).
applying multiplication of a random normal vector and applying a Fourier transform to a reduced rank matrix to obtain the reduced-rank random field dataset (Page 33 discloses taking the two-dimensional FFT of this matrix to get complex vector w at a cost of 4n1n2 log2(4n1n2) operations…Both requirements show the overwhelming advantage of this method over the Cholesky decomposition, as seen in Table 3.1. Note also that the circulant embedding method produces not just one, but two independent realizations of Z). 
As per claim 12, Kozintsev teaches the system as claimed in claim 11, Kozintsev further teaches a model providing component for providing a user-provided model for uncertainty quantification analysis (Page 51 discloses Examples where this sort of situation occurs are numerous: a geologic formation composed of several rock types, a part of an ocean surface made up of ice and water, a contaminated geographic region with sub-regions defined as locations where the contaminant concentration surpasses certain safety levels, or a quantized rain rate snapshot).
  (Page 97 discloses in this model, the discrete data X is treated as a quantization of the Z-components of an unobserved Gaussian vector W, where W embeds an unobserved Gaussian random field Z).
a visualization component for, in response to the analysis converging, providing a visualization of a result of the analysis (Page 51 discloses In this chapter we discuss an approach to modeling and estimation in spatial processes whose realizations can be represented by color maps with a small number of colors (in particular, binary images)). 
As per claim 17, Kozintsev teaches the system as claimed in claim 11, Kozintsev further teaches the model input component includes: a format component for producing input files in a predefined format and an interface for communication with the user-provided model (Page 99 discloses we can now generate many Gaussian surfaces over large regions with various parameters and feed them into the model, to better study and understand it and to evaluate the precision of its results. In particular, it would be interesting to test the BTG model from de Oliveira [48] against, for example, trans-Gaussian kriging, using the simulated fields as input data).
As per claim 18, Kozintsev teaches the system as claimed in claim 11, Kozintsev further teaches the uncertainty quantification analysis component performs a number of realizations with uncertain parameters and analyzes the output and, if the output has not converged, sends the information back to generate a new random field dataset (Page 99 discloses we can now generate many Gaussian surfaces over large regions with various parameters and feed them into the model, to better study and understand it and to evaluate the precision of its results).
As per claim 19, Kozintsev teaches the system as claimed in claim 11, Kozintsev further teaches the random field generator includes (Page 21 discloses assembling the result in a rectangular n1 × n2 matrix and take the two dimensional inverse Fourier transform; read off the result of the transform row-wise in a n1n2-vector (C−1)1).
a multiplying component for applying multiplication of a random normal vector a Fourier transform component for applying a Fourier transform (Page 33 discloses taking the two-dimensional FFT of this matrix to get complex vector w at a cost of 4n1n2 log2(4n1n2) operations…Both requirements show the overwhelming advantage of this method over the Cholesky decomposition, as seen in Table 3.1. Note also that the circulant embedding method produces not just one, but two independent realizations of Z). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of "Reduced-Rank Covariance Estimation in Vector Autoregressive Modeling" to Davis et al., (hereinafter, "Davis").
As per claim 3, Kozintsev as shown above teaches the method as claimed in claim 1, Kozintsev fails to explicitly teach, providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in the input and its compression ratio.
However Davis, regarding the issues of the modeling system for uncertainty quantification analysis, teaches providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in the input and its compression ratio (Page 1 discloses we consider reduced-rank modeling of the white noise covariance matrix in a large dimensional vector autoregressive (VAR) model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to provide the random field data set as taught by Kozintsev with the reduced rank modeling of white noise as disclosed by Davis. The motivation to combine would have been that Davis provides “how to control the complexity of a reduced-rank covariance estimator through the choice of its reduced-rank d” (Davis Page 8) for the random field dataset disclosed in Kozintsev. 
As per claim 13, Kozintsev as shown above teaches the system as claimed in claim 11, Kozintsev fails to explicitly teach, a rank input component for providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in the input and its compression ratio.
However Davis, regarding the issues of the modeling system for uncertainty quantification analysis, teaches a rank input component for providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in the  (Page 1 discloses we consider reduced-rank modeling of the white noise covariance matrix in a large dimensional vector autoregressive (VAR) model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to provide the random field data set as taught by Kozintsev with the reduced rank modeling of white noise as disclosed by Davis. The motivation to combine would have been that Davis provides “how to control the complexity of a reduced-rank covariance estimator through the choice of its reduced-rank d” (Davis Page 8) for the random field dataset disclosed in Kozintsev. 
Claims 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, further in view of "A Survey of Indexing Techniques for Sparse Matrices" to Pooch et al., (hereinafter, "Pooch"), and further in view of “Detecting Approximate Reflection Symmetry in a Point Set using Optimization on Manifold” to Nagar et al., (hereinafter, “Nagar”). 
As per claim 4, Kozintsev teaches the method as claimed in claim 1, Kozintsev further teaches applying rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix includes (Page 28 discloses we recall that, as established in the previous chapter, symmetric block Toeplitz matrices with Toeplitz blocks should 28 be embedded into larger symmetric block circulant matrices with circulant blocks for faster computations. So, we move on to the 4n1n2 × 4n1n2 matrix C which embeds T, using the standard embedding procedure).
Kozintsev fails to explicitly teach reducing the matrix entries by appending extracted reduced entries of a first column and row of the matrix to an array; reduction vectorizing a 
However Pooch, regarding the issues of the modeling system for uncertainty quantification analysis, teaches reducing the matrix entries by appending extracted reduced entries of a first column and row of the matrix to an array (Page 116 discloses in order to create the row marker, a check bit, such as a minus sign bit, can be set in the first column index word of each row (Figure 5), or as is usually done, an additional and separate row index vector can be created (Figure 6). The row index element generally contains the address or index number of the first column index for the row. The same system may be applied to ordering the entries by columns if column operations are to be performed).
reduction vectorizing a remaining inner section of the matrix; sorting the resultant array; removal of redundant conjugate pairs according to a user-specified threshold (Page 122   discloses in one particular application of processing a band matrix by rows (columns), it is convenient and efficient to store elements in full vectors, one vector for each super- or sub-diagonal of the band matrix. Since the diagonal has the greatest number of elements, the vector for the diagonal will be the largest vector. To avoid double indexing, which takes greater execution time, an additional table of addresses is created. Each element of the address table contains the address of the first element of the respective vector). 
sorting the resultant array (Page 119 discloses a threaded, or linked list, scheme contains one element of an array in core for each nonzero element of the sparse matrix. Each array element in a linked list method has at least three components: one component contains the row and column indices; another contains the matrix element (data); and the third contains the address of, or a pointer to, the next array element.
removal of redundant conjugate pairs according to a user-specified threshold (Page 122 discloses when band or diagonal matrices occur, a special effort on the part of the user should be made to adapt his processing and/or indexing algorithms to the case at hand. This adaptation should be made because of the inherent simplicity of processing, manipulating, and solving band matrices, and also because of the opportunity to minimize core allocation and execution time).
Nagar, regarding the issues of the modeling system for uncertainty quantification analysis, teaches reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part (Page 1 discloses an algorithm to detect approximate reflection symmetry present in a set of volumetrically distributed points belonging to R d containing a distorted reflection symmetry pattern. We pose the problem of detecting approximate reflection symmetry as the problem of establishing correspondences between the points which are reflections of each other and we determine the reflection symmetry transformation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of using the method of indexing to sort arrays and also using conjugate pairs in order to simplify the matrix as taught by Pooch with the circulant blocks in the covariance matrices in Kozintsev. The motivation to combine would have been that Pooch teaches of indexing which is “each nonzero element of “it should be noted that a symmetric matrix decreases by almost 50 % the core requirements in the row-column technique, both for the data elements and for the indexing elements” (Pooch Page 118). By using a symmetric matrix and the circulant blocks in Kozintsev, redundant conjugate pairs can be removed resulting in only even pairs. 
The motivation to combine the plane reflection and point symmetry in Nagar with the block circulant matrix in Kozintsev would have been that Nagar teaches of formulation to determine reflection symmetry transformation. Nagar teaches that “the ith column of the matrix XP is the reflection point of the point xi, the reflection transformation (R; t) maps the matrix X to the reflected points matrix XP. Using Equation 1, we write the reflected points in the form of the matrix TET… when the input set contains a perfect reflection symmetry pattern” (Nagar Page 4). As a result, a new matrix can be constructed from the circulant matrix in Kozintsev by taking plane reflections and using point symmetry. 
As per claim 5, the combination of Kozintsev, Pooch, and Nagar teaches the method as claimed in claim 4, the combination teaches reducing the matrix entries includes: appending extracted half of a first column and a first row entries to an array (Pooch Page 116 discloses in order to create the row marker, a check bit, such as a minus sign bit, can be set in the first column index word of each row (Figure 5), or as is usually done, an additional and separate row index vector can be created (Figure 6). The row index element generally contains the address or index number of the first column index for the row. The same system may be applied to ordering the entries by columns if column operations are to be performed).
and half vectorizing a remaining inner section of the matrix (Pooch Page 122 discloses in one particular application of processing a band matrix by rows (columns), it is convenient
and efficient to store elements in full vectors, one vector for each super- or sub-diagonal of the band matrix. Since the diagonal has the greatest number of elements, the vector for the diagonal will be the largest vector. To avoid double indexing, which takes greater execution time, an additional table of addresses is created. Each element of the address table contains the address of the first element of the respective vector.). 
As per claim 14, Kozintsev teaches the system as claimed in claim 11, Kozintsev further teaches the rank reduction component includes reducing the matrix entries by (Page 28 discloses we recall that, as established in the previous chapter, symmetric block Toeplitz matrices with Toeplitz blocks should 28 be embedded into larger symmetric block circulant matrices with circulant blocks for faster computations. So, we move on to the 4n1n2 × 4n1n2 matrix C which embeds T, using the standard embedding procedure).
Kozintsev fails to explicitly teach reducing the matrix entries by appending extracted reduced entries of a first column and row of the matrix to an array; reduction vectorizing a remaining inner section of the matrix; sorting the resultant array; removal of redundant conjugate pairs according to a user-specified threshold; and reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part.
However Pooch, regarding the issues of the modeling system for uncertainty quantification analysis, teaches reducing the matrix entries by appending extracted reduced entries of a first column and row of the matrix to an array (Page 116 discloses in order to create the row marker, a check bit, such as a minus sign bit, can be set in the first column index word of each row (Figure 5), or as is usually done, an additional and separate row index vector can be created (Figure 6). The row index element generally contains the address or index number of the first column index for the row. The same system may be applied to ordering the entries by columns if column operations are to be performed).
reduction vectorizing a remaining inner section of the matrix; sorting the resultant array; removal of redundant conjugate pairs according to a user-specified threshold (Page 122   discloses in one particular application of processing a band matrix by rows (columns), it is convenient and efficient to store elements in full vectors, one vector for each super- or sub-diagonal of the band matrix. Since the diagonal has the greatest number of elements, the vector for the diagonal will be the largest vector. To avoid double indexing, which takes greater execution time, an additional table of addresses is created. Each element of the address table contains the address of the first element of the respective vector). 
(Page 119 discloses a threaded, or linked list, scheme contains one element of an array in core for each nonzero element of the sparse matrix. Each array element in a linked list method has at least three components: one component contains the row and column indices; another contains the matrix element (data); and the third contains the address of, or a pointer to, the next array element.
removal of redundant conjugate pairs according to a user-specified threshold (Page 122 discloses when band or diagonal matrices occur, a special effort on the part of the user should be made to adapt his processing and/or indexing algorithms to the case at hand. This adaptation should be made because of the inherent simplicity of processing, manipulating, and solving band matrices, and also because of the opportunity to minimize core allocation and execution time).
Nagar, regarding the issues of the modeling system for uncertainty quantification analysis, teaches reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part (Page 1 discloses an algorithm to detect approximate reflection symmetry present in a set of volumetrically distributed points belonging to R d containing a distorted reflection symmetry pattern. We pose the problem of detecting approximate reflection symmetry as the problem of establishing correspondences between the points which are reflections of each other and we determine the reflection symmetry transformation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of using the method of indexing to sort arrays and also using conjugate pairs in order to simplify the matrix as taught “it should be noted that a symmetric matrix decreases by almost 50 % the core requirements in the row-column technique, both for the data elements and for the indexing elements” (Pooch Page 118). By using a symmetric matrix and the circulant blocks in Kozintsev, redundant conjugate pairs can be removed resulting in only even pairs. 
The motivation to combine the plane reflection and point symmetry in Nagar with the block circulant matrix in Kozintsev would have been that Nagar teaches of formulation to determine reflection symmetry transformation. Nagar teaches that “the ith column of the matrix XP is the reflection point of the point xi, the reflection transformation (R; t) maps the matrix X to the reflected points matrix XP. Using Equation 1, we write the reflected points in the form of the matrix TET… when the input set contains a perfect reflection symmetry pattern” . 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of "Conjugate Symmetry" to Mauer et al., (hereinafter, "Mauer").
As per claim 6, Kozintsev teaches the method as claimed in claim 1, Kozintsev fails to explicitly teach applying rank reduction of a covariance block circulant matrix includes eliminating conjugate even pairs to enforce conjugate even ordering.
However Maurer, regarding the issues of the modeling system for uncertainty quantification analysis, teaches applying rank reduction of a covariance block circulant matrix includes eliminating conjugate even pairs to enforce conjugate even ordering (Page 2 discloses symmetries can be categorized using the conjugacy relation, which distinguishes between symmetries that are truly different and those that are the same but applied to different inputs… this categorization, along with the input-vector orbits, can be used enumerate all types of symmetry for a particular number of inputs. This categorization can be used to determine an accurate count of all functions possessing a certain type of symmetry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of eliminating conjugate pairs as taught by Maurer with the rank reduction of a covariance block circulant matrix of Kozintsev. The motivation to combine would have been that Maurer provides “it is possible to eliminate any one of these signals because any one of these signals can be computed from the 
As per claim 15, Kozintsev teaches the system as claimed in claim 11, Kozintsev fails to explicitly teach the rank reduction component includes eliminating conjugate even pairs to enforce conjugate even ordering.
However Maurer, regarding the issues of uncertainty quantification analysis, teaches the rank reduction component includes eliminating conjugate even pairs to enforce conjugate even ordering (Page 2 discloses symmetries can be categorized using the conjugacy relation, which distinguishes between symmetries that are truly different and those that are the same but applied to different inputs… this categorization, along with the input-vector orbits, can be used enumerate all types of symmetry for a particular number of inputs. This categorization can be used to determine an accurate count of all functions possessing a certain type of symmetry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of eliminating conjugate . 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of Silversides et al. (Pub. No. 2015/0193681 A1, hereinafter, "Silversides").
As per claim 7, Kozintsev teaches the method as claimed in claim 1, Kozintsev fails to explicitly teach providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters.
However Silversides, regarding the issues of uncertainty quantification analysis, teaches providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters (Para. [0111] discloses a Gaussian process was then used to learn the optimum hyperparameters from the training library. In order to create a Gaussian process model, a covariance function is chosen to help describe the relationship between the inputs (i.e. the example signatures) and outputs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a library of covariance functions as taught by Silversides with the Uncertainty Quantification Analysis in Kozintsev. The motivation to combine would be that Silversides provides a library for selecting covariance functions which can then provide a covariance matrix which can be used to for uncertainty quantification analysis. 
As per claim 16, Kozintsev teaches the system as claimed in claim 11, Kozintsev fails to explicitly teach providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters.
However Silversides, regarding the issues of uncertainty quantification analysis, teaches providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters (Para. [0111] discloses a Gaussian process was then used to learn the optimum hyperparameters from the training library. In order to create a Gaussian process model, a covariance function is chosen to help describe the relationship between the inputs (i.e. the example signatures) and outputs). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a library of covariance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.R.M./             Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128